EXHIBIT 10.8

 

STANDARD TERMS OF AWARDS GRANTED UNDER

THE TWO YEAR RESTRICTED STOCK PROGRAM (“PROGRAM”)

OF THE 2004 SYPRIS EQUITY PLAN (“PLAN”)

 

1. Awards – All “Awards” granted under this Program will be Restricted Shares
subject to, and governed by, the terms of the Plan, this Program and a valid,
executed Award Agreement.

 

2. Shares – Initially, each “Restricted Share” is one Share of the Common Stock
(subject to adjustments per the Plan) which is subject to forfeiture before its
Vesting Date, as set forth herein. Shares will be held by the Company until
their Vesting Dates, and physically distributed to the Participant thereafter,
with any legends required by applicable Rules. Participants may vote, and
receive (subject to applicable Rules) cash dividends on, unvested Shares.

 

3. Taxes – The Participant must arrange for tax withholding in accordance with
applicable Rules, to the satisfaction of the Committee, or immediately surrender
then-vested Shares of equivalent market value.

 

4. Vesting – One hundred percent of the Award shall vest on the second
anniversary of the Grant Date (the “Vesting Date”), unless forfeited before such
Vesting Date; provided that in the event of death, all unvested Awards will be
immediately vested.

 

5. Forfeiture – Each Restricted Share will terminate, expire and be forfeited as
provided in Article V of the Plan. (The Committee has sole discretion to
determine whether a demotion is a “termination” of employment.)

 

6. Leaves of Absence – The Committee may in its discretion treat all or any
portion of any period during which a Participant is on military or on an
approved leave of absence as a period of employment for purposes of the accrual
of rights hereunder. Retiring after age 65 or qualifying to receive long-term
disability benefits under the Company’s then-current policies shall be approved
leaves of absence.

 

7. No Other Rights – The Awards include no other rights beyond those expressly
provided in the Plan, this Program or the Award Agreement. Awards are
non-assignable and non-transferable except by will or the laws of descent and
distribution, unless otherwise approved by the Committee.

 

8. Definitions – Unless otherwise specified, all capitalized terms herein shall
have the meanings assigned to them in the Plan or in the Award Agreement.